Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 10/21/2020 is acknowledged.
Claims 1 – 20 are pending.

Specification
The disclosure is objected to because of the following informalities:  
	Line 2 of paragraph [0025]: change “first vector 230 and second vector 240” to --first vector 232 and second vector 234--.
Appropriate correction is required.

Claim Objections
Claims 2 - 4, 6 - 9, 12, 13, 15 - 17 and 20 are objected to because of the following informalities: 
Claim 2
	Line 2; insert --the set of-- before “vehicle”.
	Last line; change “the corresponding vehicle feature” to --each vehicle feature--.
Claim 3
	Last line; remove semi colon.
Claim 4
	Line 2; insert --the-- before “one or more”.
Claim 6
	Line 1; remove comma.
Claim 7
	Line 5; insert --the method-- before “further”.
	Line 9; change “the set of distance functions” to --the distance function--; and insert --the set of distance functions of-- before “the set of second vehicles”. 
	Last line; change “the corresponding similarity scores” to --the set of similarity scores--.
Claim 9
	Line 1; remove comma and insert --further-- before “comprising”.
	Line 2; remove “the” in front of “vehicles”.
Claim 12
	Line 2; remove “the” after “between”.
	Last line; remove “the” in front of “ECUs”. 
Claim 13
	Line 2; insert --the method-- before “further comprising”.
Claim 15
	Line 3; remove semi colon.
	Line 4; insert --the-- before “one or more software applications”.
Claim 16
	Change “the recommended action” to --the recommended set of actions--.
Claim 17
	Line 1; remove comma.
	Line 2; remove “the” in front of “vehicles”.
Claim 20
	Last line; remove “the” in front of “corresponding attack entry point” and “corresponding ECU” respectively.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 10, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MOELLER et al. (Pub. No. US 2016/0371077 A1; hereinafter Moeller) in view of Afshar (Pub. No. US 2021/0224582 A1; hereinafter Afshar) and Miller et al. (Patent No. US 10,310,812 B1; hereinafter Miller.)

Claim 1
Moeller teaches a method comprising: 
establishingpresences of a set of vehicle features in a first vehicle (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level. By typing in the desired search fields, vehicle search criteria are provided…The search result 411 shown are a listing of vehicles that meet the search criteria…); VIN, ECU, model, year, software, … == feature; 
establishingpresences of the set of vehicle features in a second vehicle (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level. By typing in the desired search fields, vehicle search criteria are provided…The search result 411 shown are a listing of vehicles that meet the search criteria…); VIN, ECU, model, year, software, … == feature.
But, Moeller does not explicitly teach establishing a first vector of weighted presences of a set of vehicle features in a first vehicle; establishing a second vector of weighted presences of the set of vehicle features in a second vehicle; calculating a distance function of the first vector and the second vector to establish a similarity score between the first vehicle and the second vehicle.
However, Afshar teaches 
establishing a first vector of weighted presences of a set of vehicle features in a first vehicle (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…;
Fig. 4A, [0061] The method 400 may include a step 402 that includes determining, by a first neural network, a first feature value associated with a first characteristic (feature) of a first product (first vehicle) based on an image of the first product. The first feature value may be a quantitative representation of the first characteristic—such as the color, shape, pattern, and style of the first product, as depicted in the image of the first product…; [0062] The method 400 may also include a step 404 that includes determining, by a second neural network, a second feature value associated with a second characteristic (feature) of the first product based on the image of the first product (first vehicle). The second feature value may be a quantitative representation of the second characteristic—such as the color, shape, pattern, and style of the first product, as depicted in the image of the first product…
[0065] As described in greater detail above, the first feature value and/or the third feature value may be weighted, based on a set of category-specific weights…; [0067] As described in greater detail above, the second feature value and/or the fourth feature value may be weighted, based on a set of category-specific weights…;
Fig. 1, [0036] In some embodiments, the product category 108 may be associated with predetermined weighting values, which may be applied to the outputs of the color feature extractor 112, the shape feature extractor 114, the pattern feature extractor 116, and style feature extractor 118…); 
establishing a second vector of weighted presences of the set of vehicle features in a second vehicle (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…;
Fig. 4A; [0064] …In other embodiments, the third feature value may be determined using the first neural network based on an image representative of the second product (second vehicle)…; [0066] …In other embodiments, the fourth feature value may be determined using the second neural network based on an image representative of the second product (second vehicle)…;
[0065] As described in greater detail above, the first feature value and/or the third feature value may be weighted, based on a set of category-specific weights…; [0067] As described in greater detail above, the second feature value and/or the fourth feature value may be weighted, based on a set of category-specific weights…;
Fig. 1, [0036] In some embodiments, the product category 108 may be associated with predetermined weighting values, which may be applied to the outputs of the color feature extractor 112, the shape feature extractor 114, the pattern feature extractor 116, and style feature extractor 118…); 
calculating a distance function of the first vector and the second vector to establish a similarity score between the first vehicle and the second vehicle (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…;
Fig. 4A; [0064] The method 400 may further include a step 406 that includes calculating a first vector space distance between the first feature value and a third feature value associated with the first characteristic of a second product…; [0066] The method 400 may also include a step 408 that includes calculating a second vector space distance between the second feature value and a fourth feature value associated with the second characteristic of the second product…; [0068] The method 400 may additionally include a step 410 that includes determining a similarity value based on the first vector space distance and the second vector space distance. The similarity value may, in some implementations, be a distance metric between the first vector space distance and the second vector space distance in vector space…)
Moeller and Afshar are in the same analogous art as they are in the same field of endeavor, managing and processing data.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Afshar teachings into Moeller invention to allow Moeller to establish vectors representing features of a plurality of vehicle and calculate similarity score based on the vectors as desired by user as suggested by Afshar ([0025].)
But, Moeller and Afshar do not explicitly teach recommending an action for the second vehicle based at least in part upon the similarity score.
However, Miller teaches recommending an action for the second vehicle based at least in part upon the similarity score (Miller; Fig. 5; col. 6: 62 – col. 7: 16, The software updates that were most commonly installed in similar computer systems are determined (block 508). This can first involve determining similar computer systems. Similarity between computer systems can be determined in a variety of different manners. For example, a similarity score can be assigned based on the similarity of hardware and software… The similarity score can be configured such that a higher similarity score indicates a higher similarity between the hardware and software (features) of various computer systems (vehicle). The software updates of systems with a similarity score above a certain score can be placed in a list…
A list of recommended updates (recommended action) is presented to the requesting computer system (block 510)…)  When software update(s) is placed in the list for systems having similarity score above the certain score, this means software update is recommended.
Moeller, Afshar, and Miller are in the same analogous art as they are in the same field of endeavor, managing and processing data.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Miller teachings into Moeller/Afshar invention to suggest an action for a device/vehicle based on similarity score as suggested by Miller (Fig. 5 & col. 6: 62 – col. 7: 16.)

Claim 2
Afshar teaches the establishment of weighted presences of vehicle features includes multiplying a set of parameters indicating a presence of each vehicle feature by a predetermined weight for the corresponding vehicle feature (Afshar; Fig. 1, [0036] In some embodiments, the product category 108 may be associated with predetermined weighting values, which may be applied to the outputs of the color feature extractor 112, the shape feature extractor 114, the pattern feature extractor 116, and style feature extractor 118. For example, the classification system 100 may access or have stored therein a table, database, or other data storage element that associates one or more product categories with respective sets of feature weights. As a simple example, the product category for area rugs may be associated with weight values of (color=0.75, shape=0.03, pattern=0.67, style=0.08). In this example, the color feature value or values output by the color feature extractor 112 may be multiplied by 0.75, the shape feature value or values output by the shape feature extractor 114 may be multiplied by 0.03, the pattern feature value or values output by the pattern feature extractor 116 may be multiplied by 0.67, and the style feature value or values output by the style feature extractor 118 may be multiplied by 0.08…)

Claim 3
Moeller also teaches the set of vehicle features includes at least one of one or more Electronic Control Units (ECUs); and one or more software applications (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level …The search result 411 shown are a listing of vehicles that meet the search criteria…)

Claim 5 
Miller teaches the recommended action includes an update (Miller; Fig. 5; col. 6: 62 – col. 7: 16, The software updates that were most commonly installed in similar computer systems are determined (block 508). This can first involve determining similar computer systems. Similarity between computer systems can be determined in a variety of different manners. For example, a similarity score can be assigned based on the similarity of hardware and software… The similarity score can be configured such that a higher similarity score indicates a higher similarity between the hardware and software of various computer systems. The software updates of systems with a similarity score above a certain score can be placed in a list…
A list of recommended updates (recommended action) is presented to the requesting computer system (block 510)…) Motivation for incorporating Miller into Moeller/Afshar is the same as motivation in claim 1.

Claim 6
Moeller also teaches performing the recommended update (Moeller; Fig. 14, [0208 – 0209] An embodiment is provided for a method for wireless remote updating of vehicle software of one or more target ECUs 1405, 1407, 1409 in a target vehicle group comprising one or more vehicles 1401…)

Claim 7
Moeller teaches the second vehicle is one of a set of second vehicles (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level. By typing in the desired search fields, vehicle search criteria are provided…The search result 411 shown are a listing of vehicles that meet the search criteria…) 
Afshar teaches 
the second vector is one of a set of second vectors respectively corresponding with the set of second vehicles (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…, the distance function is one of a set of distance functions respectively corresponding with the set of second vectors (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…, and the similarity score is one of a set of similarity scores (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…, further comprising: 
establishing the set of second vectors of weighted presences of the set of vehicle features in the set of second vehicles (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…; And, Fig. 4A & [0060 – 0068]); 
calculating the set of distance functions of the first vector and the set of second vectors to establish the set of similarity scores between the first vehicle and the set of second vehicles (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…; And, Fig. 4A & [0060 – 0068].) Motivation for incorporating Afshar into Moeller is the same as motivation in claim 1. 
Miller teaches recommending an action for one or more vehicles of the set of second vehicles based at least in part upon the corresponding similarity scores (Miller; Fig. 5; col. 6: 62 – col. 7: 16, The software updates that were most commonly installed in similar computer systems are determined (block 508). This can first involve determining similar computer systems. Similarity between computer systems can be determined in a variety of different manners. For example, a similarity score can be assigned based on the similarity of hardware and software… The similarity score can be configured such that a higher similarity score indicates a higher similarity between the hardware and software of various computer systems. The software updates of systems with a similarity score above a certain score can be placed in a list…
A list of recommended updates (recommended action) is presented to the requesting computer system (block 510)…) Motivation for incorporating Miller into Moeller/Afshar is the same as motivation in claim 1.

Claim 8
Moeller also teaches the set of second vehicles is a fleet of vehicles (Moeller; [0009] An embodiment of a method for wireless remote updating of vehicle software of one or more target electronic control units (ECUs) in a target vehicle group (fleet) comprising one or more vehicles, each ECU comprising a flash memory is provided…)

Claim 9
Miller teaches identifying the vehicles of the fleet of vehicles whose similarity scores exceed a predetermined threshold value as a portion of the fleet of vehicles that is of interest with respect to the set of vehicle features (Miller; Fig. 5; col. 6: 62 – col. 7: 16, The software updates that were most commonly installed in similar computer systems are determined (block 508). This can first involve determining similar computer systems. Similarity between computer systems can be determined in a variety of different manners. For example, a similarity score can be assigned based on the similarity of hardware and software (features)… The similarity score can be configured such that a higher similarity score indicates a higher similarity between the hardware and software (features) of various computer systems (vehicle). The software updates of systems with a similarity score above a certain score can be placed in a list…
A list of recommended updates (recommended action) is presented to the requesting computer system (block 510)…) Motivation for incorporating Miller into Moeller/Afshar is the same as motivation in claim 1.

Claim 10
Miller teaches the action is recommended for the second vehicle based upon the similarity score exceeding a predetermined threshold value (Miller; Fig. 5; col. 6: 62 – col. 7: 16, The software updates that were most commonly installed in similar computer systems are determined (block 508). This can first involve determining similar computer systems. Similarity between computer systems can be determined in a variety of different manners. For example, a similarity score can be assigned based on the similarity of hardware and software… The similarity score can be configured such that a higher similarity score indicates a higher similarity between the hardware and software of various computer systems. The software updates of systems with a similarity score above a certain score (threshold) can be placed in a list…
A list of recommended updates (recommended action) is presented to the requesting computer system (block 510)…) Motivation for incorporating Miller into Moeller/Afshar is the same as motivation in claim 1.

Claim 13
Moeller teaches the second vehicle is one of a set of second vehicles (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level. By typing in the desired search fields, vehicle search criteria are provided…The search result 411 shown are a listing of vehicles that meet the search criteria…) 
Afshar teaches 
the second vector is one of a set of second vectors respectively corresponding with the set of second vehicles (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…; And, Fig. 4A & [0060 – 0068].), the distance function is one of a set of distance functions respectively corresponding with the set of second vectors (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…; And, Fig. 4A & [0060 – 0068].), and the similarity score is one of a set of similarity scores (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…; And, Fig. 4A & [0060 – 0068].), further comprising: 
establishing a third vector of weighted presences of the set of vehicle features in the set of second vehicles (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…; And, Fig. 4A & [0060 – 0068].); 
calculating a distance function of the first vector and the third vector to establish a second similarity score between the first vehicle and the second vehicles (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…; And, Fig. 4A & [0060 – 0068].) Motivation for incorporating Afshar into Moeller is the same as motivation in claim 1. 
Miller teaches recommending an action for the second vehicle based upon the second similarity score exceeding a predetermined threshold value (Miller; Fig. 5; col. 6: 62 – col. 7: 16, The software updates that were most commonly installed in similar computer systems are determined (block 508). This can first involve determining similar computer systems. Similarity between computer systems can be determined in a variety of different manners. For example, a similarity score can be assigned based on the similarity of hardware and software… The similarity score can be configured such that a higher similarity score indicates a higher similarity between the hardware and software of various computer systems. The software updates of systems with a similarity score above a certain score can be placed in a list…
A list of recommended updates (recommended action) is presented to the requesting computer system (block 510)…) Motivation for incorporating Miller into Moeller/Afshar is the same as motivation in claim 1.

Claim 14
a method of managing a fleet of vehicles (Moeller; [0009] An embodiment of a method for wireless remote updating of vehicle software of one or more target electronic control units (ECUs) in a target vehicle group (fleet) comprising one or more vehicles, each ECU comprising a flash memory is provided…), the method comprising: 
establishingpresences of a set of vehicle features in avehicle (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level. By typing in the desired search fields, vehicle search criteria are provided…The search result 411 shown are a listing of vehicles that meet the search criteria…); VIN, ECU, model, year, software, … == feature; 
establishingpresences of the set of vehicle features in the fleet of vehicles,  (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level. By typing in the desired search fields, vehicle search criteria are provided…The search result 411 shown are a listing of vehicles that meet the search criteria…); VIN, ECU, model, year, software, … == feature.
But, Moeller does not explicitly teach establishing a first vector of weighted presences of a set of vehicle features in a reference vehicle; establishing a set of second vectors of weighted presences of the set of vehicle features in the fleet of vehicles, the set of second vectors respectively corresponding with the fleet of vehicles; calculating a set of distance functions of the first vector and the set of second vectors to establish a set of similarity scores between the reference vehicle and the fleet of vehicles, the set of similarity scores respectively corresponding with the set of second vectors.
However, Afshar teaches
establishing a first vector of weighted presences of a set of vehicle features in a reference vehicle (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle, reference), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…;
Fig. 4A, [0061] The method 400 may include a step 402 that includes determining, by a first neural network, a first feature value associated with a first characteristic (feature) of a first product (first vehicle) based on an image of the first product. The first feature value may be a quantitative representation of the first characteristic—such as the color, shape, pattern, and style of the first product, as depicted in the image of the first product…; [0062] The method 400 may also include a step 404 that includes determining, by a second neural network, a second feature value associated with a second characteristic (feature) of the first product based on the image of the first product (first vehicle). The second feature value may be a quantitative representation of the second characteristic—such as the color, shape, pattern, and style of the first product, as depicted in the image of the first product…
[0065] As described in greater detail above, the first feature value and/or the third feature value may be weighted, based on a set of category-specific weights…; [0067] As described in greater detail above, the second feature value and/or the fourth feature value may be weighted, based on a set of category-specific weights…;
Fig. 1, [0036] In some embodiments, the product category 108 may be associated with predetermined weighting values, which may be applied to the outputs of the color feature extractor 112, the shape feature extractor 114, the pattern feature extractor 116, and style feature extractor 118…); 
establishing a set of second vectors of weightedpresences of the set of vehicle features in the fleet of vehicles, the set of second vectors respectively corresponding with the fleet of vehicles (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…;
Fig. 4A, [0061] The method 400 may include a step 402 that includes determining, by a first neural network, a first feature value associated with a first characteristic (feature) of a first product (first vehicle) based on an image of the first product. The first feature value may be a quantitative representation of the first characteristic—such as the color, shape, pattern, and style of the first product, as depicted in the image of the first product…; [0062] The method 400 may also include a step 404 that includes determining, by a second neural network, a second feature value associated with a second characteristic (feature) of the first product based on the image of the first product (first vehicle). The second feature value may be a quantitative representation of the second characteristic—such as the color, shape, pattern, and style of the first product, as depicted in the image of the first product…
[0065] As described in greater detail above, the first feature value and/or the third feature value may be weighted, based on a set of category-specific weights…; [0067] As described in greater detail above, the second feature value and/or the fourth feature value may be weighted, based on a set of category-specific weights…;
Fig. 1, [0036] In some embodiments, the product category 108 may be associated with predetermined weighting values, which may be applied to the outputs of the color feature extractor 112, the shape feature extractor 114, the pattern feature extractor 116, and style feature extractor 118…);
calculating a set of distance functions of the first vector and the set of second vectors to establish a set of similarity scores between the reference vehicle and the fleet of vehicles, the set of similarity scores respectively corresponding with the set of second vectors (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…;
Fig. 4A; [0064] The method 400 may further include a step 406 that includes calculating a first vector space distance between the first feature value and a third feature value associated with the first characteristic of a second product…; [0066] The method 400 may also include a step 408 that includes calculating a second vector space distance between the second feature value and a fourth feature value associated with the second characteristic of the second product…; [0068] The method 400 may additionally include a step 410 that includes determining a similarity value based on the first vector space distance and the second vector space distance. The similarity value may, in some implementations, be a distance metric between the first vector space distance and the second vector space distance in vector space…)
Moeller and Afshar are in the same analogous art as they are in the same field of endeavor, managing and processing data.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Afshar teachings into Moeller invention to allow Moeller to establish vectors representing features of a plurality of vehicle and calculate similarity score based on the vectors as desired by user as suggested by Afshar ([0025].)
But, Moeller and Afshar do not explicitly teach recommending a set of actions for the fleet of vehicles based at least in part upon the set of similarity scores.
However, Miller teaches recommending a set of actions for the fleet of vehicles based at least in part upon the set of similarity scores (Miller; Fig. 5; col. 6: 62 – col. 7: 16, The software updates that were most commonly installed in similar computer systems are determined (block 508). This can first involve determining similar computer systems. Similarity between computer systems can be determined in a variety of different manners. For example, a similarity score can be assigned based on the similarity of hardware and software… The similarity score can be configured such that a higher similarity score indicates a higher similarity between the hardware and software of various computer systems. The software updates of systems with a similarity score above a certain score can be placed in a list…
A list of recommended updates (recommended action) is presented to the requesting computer system (block 510)…)  When software update(s) is placed in the list for systems having similarity score above the certain score, this means software update is recommended.
Moeller, Afshar, and Miller are in the same analogous art as they are in the same field of endeavor, managing and processing data.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Miller teachings into Moeller/Afshar invention to suggest an action for a device/vehicle based on similarity score as suggested by Miller (Fig. 5 & col. 6: 62 – col. 7: 16.)

Claim 16
Miller teaches the recommended action includes an update (Miller; Fig. 5; col. 6: 62 – col. 7: 16, The software updates that were most commonly installed in similar computer systems are determined (block 508). This can first involve determining similar computer systems. Similarity between computer systems can be determined in a variety of different manners. For example, a similarity score can be assigned based on the similarity of hardware and software… The similarity score can be configured such that a higher similarity score indicates a higher similarity between the hardware and software of various computer systems. The software updates of systems with a similarity score above a certain score can be placed in a list…
A list of recommended updates (recommended action) is presented to the requesting computer system (block 510)…) Motivation for incorporating Miller into Moeller/Afshar is the same as motivation in claim 14.

Claim 17
This limitation is already discussed in claim 9; therefore, it is rejected for the same reasons.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller, Afshar, and Miller, as applied to claims 3 and 14 above, and further in view of Sloane et al. (Pub. No. US 2020/0394310 A1; hereinafter Sloane.) 

Claim 4
Moeller, Afshar, and Miller do not explicitly teach weights corresponding with one or more software applications of the set of vehicle features are predetermined security-related weights.
However, Sloane teaches weights corresponding with one or more software applications of the set of vehicle features are predetermined security-related weights (Sloane; [0070] FIG. 2 illustrates a process flow 200 for the update prioritization system, in accordance with some embodiments of the present disclosure. The process 200 begins at block 201, where the system retrieves data and metadata associated with one or more target applications…;
[0072] The process continues to block 203, where the system calculates vulnerability scores for each of the one or more target applications. The vulnerability scores (or range of vulnerability scores) may serve as an indication of the potential negative impact as calculated by the system…)
Moeller, Afshar, Miller, and Sloane are in the same analogous art as they are in the same field of endeavor, managing devices and software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Sloane teachings into Moeller/Afshar/Miller invention to calculate vulnerability score for software application representing potential negative impact on a system as suggested by Sloane ([0040].)

Claim 15
Moeller also teaches the set of vehicle features includes at least one of one or more Electronic Control Units (ECUs); and one or more software applications (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level …The search result 411 shown are a listing of vehicles that meet the search criteria…)
Moeller, Afshar, and Miller do not explicitly teach weights corresponding with one or more software applications of the set of vehicle features are predetermined security-related weights.
However, Sloane teaches weights corresponding with one or more software applications of the set of vehicle features are predetermined security-related weights (Sloane; [0070] FIG. 2 illustrates a process flow 200 for the update prioritization system, in accordance with some embodiments of the present disclosure. The process 200 begins at block 201, where the system retrieves data and metadata associated with one or more target applications…;
[0072] The process continues to block 203, where the system calculates vulnerability scores for each of the one or more target applications. The vulnerability scores (or range of vulnerability scores) may serve as an indication of the potential negative impact as calculated by the system…)
Moeller, Afhsar, Miller, and Sloane are in the same analogous art as they are in the same field of endeavor, managing devices and software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Sloane teachings into Moeller/Afshar/Miller invention to calculate vulnerability score for software application representing potential negative impact on a system as suggested by Sloane ([0040].)

Claims 11, 12, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Afshar, and Miller and further in view of Hassanzadeh et al. (Pub. No. US 2016/0301709 A1; hereinafter Hassanzadeh.)

Claim 11, as applied to claim 1,
Moeller, Afshar, and Miller do not explicitly teach the set of vehicle features includes one or more possible attack paths between a set of attack entry points and a set of Electronic Control Units (ECUs) in a network architecture.
However, Hassanzadeh teaches the set of vehicle features includes one or more possible attack paths between a set of attack entry points and a set of Electronic Control Units (ECUs) in a network architecture (Hassanzadeh; Fig. 5D, [0049] … In some implementations, the data structure 592 (e.g., a directed graph) can be generated and used to represent the meta and raw alerts 450 provided by the alert aggregation system 402. Nodes (e.g., nodes A, B, C, D, E, F and G) in the data structure 592 can represent entities referenced in the meta and raw alerts 450, such as computing devices/assets (ECUs) …
[0051] As depicted in FIG. 5D, the example data structure 592 may be analyzed to determine a set of potential attack paths 595, to assign a score to each of the potential attack paths, to remove one or more potential attack paths from the set based on its score (i.e., pruning the data structure 592), and to provide information related to the remaining potential attack paths (i.e., paths of interest) …; and, [0044].)  Paths 596 have entry points (e.g., A1, A2, A.)
Moeller, Afshar, Miller, and Hassanzadeh are in the same analogous art as they are in the same field of endeavor, managing devices and software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Hassanzadeh teachings into Moeller/Afshar/Miller invention to generate attack paths indicating threat scenarios as suggested by Hassanzadeh ([0044].)

Claim 12
Moeller, Afshar, and Miller do not explicitly teach the possible attack paths are weighted based upon attack scores between the corresponding attack entry points and the corresponding ECUs.
However, Hassanzadeh teaches the possible attack paths are weighted based upon attack scores between the corresponding attack entry points and the corresponding ECUs (Hassanzadeh; Fig. 5D; [0051 – 0056] As depicted in FIG. 5D, the example data structure 592 may be analyzed to determine a set of potential attack paths 595, to assign a score to each of the potential attack paths… 
In some implementations, assigning a score to each of the potential attack paths may include determining a distance between nodes in a path. For example, spatial examination of each of the potential attack paths 596a, 596b, 596c, and 596d can be accomplished using algorithms such as MinMax k-Means clustering, and can include determining a spatial distance between nodes included in the path and/or determining a number of logical system boundaries crossed by the path…)
Moeller, Afshar, Miller, and Hassanzadeh are in the same analogous art as they are in the same field of endeavor, managing devices and software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Hassanzadeh teachings into Moeller/Afshar/Miller invention to assign scores to attack paths and rank attack paths based on the scores to flag them for review as suggested by Hassanzadeh ([0056].)

Claim 18
Moeller teaches a method of managing vehicles, the method comprising: 
establishingpresences of a set of vehicle features in a first vehicle (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level. By typing in the desired search fields, vehicle search criteria are provided…The search result 411 shown are a listing of vehicles that meet the search criteria…); VIN, ECU, model, year, software, … == feature; 
establishingpresences of the set of vehicle features in a second vehicle (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level. By typing in the desired search fields, vehicle search criteria are provided…The search result 411 shown are a listing of vehicles that meet the search criteria…); VIN, ECU, model, year, software, … == feature; 
But, Moeller does not explicitly teach establishing a first vector including weighted presences of a set of vehicle features in a first vehicle; establishing a second vector of weighted presences of the set of vehicle features in a second vehicle; calculating differences between the first vector and the second vector to establish a similarity score between the first vehicle and the second vehicle.
However, Afshar teaches 
establishing a first vector including weighted presences of a set of vehicle features in a first vehicle (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…;
Fig. 4A, [0061] The method 400 may include a step 402 that includes determining, by a first neural network, a first feature value associated with a first characteristic (feature) of a first product (first vehicle) based on an image of the first product. The first feature value may be a quantitative representation of the first characteristic—such as the color, shape, pattern, and style of the first product, as depicted in the image of the first product…; [0062] The method 400 may also include a step 404 that includes determining, by a second neural network, a second feature value associated with a second characteristic (feature) of the first product based on the image of the first product (first vehicle). The second feature value may be a quantitative representation of the second characteristic—such as the color, shape, pattern, and style of the first product, as depicted in the image of the first product…
[0065] As described in greater detail above, the first feature value and/or the third feature value may be weighted, based on a set of category-specific weights…; [0067] As described in greater detail above, the second feature value and/or the fourth feature value may be weighted, based on a set of category-specific weights…;
Fig. 1, [0036] In some embodiments, the product category 108 may be associated with predetermined weighting values, which may be applied to the outputs of the color feature extractor 112, the shape feature extractor 114, the pattern feature extractor 116, and style feature extractor 118…); 
establishing a second vector of weighted presences of the set of vehicle features in a second vehicle (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…;
Fig. 4A, [0061] The method 400 may include a step 402 that includes determining, by a first neural network, a first feature value associated with a first characteristic (feature) of a first product (first vehicle) based on an image of the first product. The first feature value may be a quantitative representation of the first characteristic—such as the color, shape, pattern, and style of the first product, as depicted in the image of the first product…; [0062] The method 400 may also include a step 404 that includes determining, by a second neural network, a second feature value associated with a second characteristic (feature) of the first product based on the image of the first product (first vehicle). The second feature value may be a quantitative representation of the second characteristic—such as the color, shape, pattern, and style of the first product, as depicted in the image of the first product…
[0065] As described in greater detail above, the first feature value and/or the third feature value may be weighted, based on a set of category-specific weights…; [0067] As described in greater detail above, the second feature value and/or the fourth feature value may be weighted, based on a set of category-specific weights…;
Fig. 1, [0036] In some embodiments, the product category 108 may be associated with predetermined weighting values, which may be applied to the outputs of the color feature extractor 112, the shape feature extractor 114, the pattern feature extractor 116, and style feature extractor 118…); 
calculating differences between the first vector and the second vector to establish a similarity score between the first vehicle and the second vehicle (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…;
Fig. 4A; [0064] The method 400 may further include a step 406 that includes calculating a first vector space distance between the first feature value and a third feature value associated with the first characteristic of a second product…; [0066] The method 400 may also include a step 408 that includes calculating a second vector space distance between the second feature value and a fourth feature value associated with the second characteristic of the second product…; [0068] The method 400 may additionally include a step 410 that includes determining a similarity value based on the first vector space distance and the second vector space distance. The similarity value may, in some implementations, be a distance metric between the first vector space distance and the second vector space distance in vector space…)
Moeller and Afshar are in the same analogous art as they are in the same field of endeavor, managing and processing data.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Afshar teachings into Moeller invention to allow Moeller to establish vectors representing features of a plurality of vehicle and calculate similarity score based on the vectors as desired by user as suggested by Afshar ([0025].)
But, Moeller and Afshar do not explicitly teach recommending an action for the second vehicle based at least in part upon the similarity score.
However, Miller teaches recommending an action for the second vehicle based at least in part upon the similarity score (Miller; Fig. 5; col. 6: 62 – col. 7: 16, The software updates that were most commonly installed in similar computer systems are determined (block 508). This can first involve determining similar computer systems. Similarity between computer systems can be determined in a variety of different manners. For example, a similarity score can be assigned based on the similarity of hardware and software… The similarity score can be configured such that a higher similarity score indicates a higher similarity between the hardware and software of various computer systems. The software updates of systems with a similarity score above a certain score can be placed in a list…
A list of recommended updates (recommended action) is presented to the requesting computer system (block 510)…)  When software update(s) is placed in the list for systems having similarity score above the certain score, this means software update is recommended.
Moeller, Afshar, and Miller are in the same analogous art as they are in the same field of endeavor, managing and processing data.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Miller teachings into Moeller/Afshar invention to suggest an action for a device/vehicle based on similarity score as suggested by Miller (Fig. 5 & col. 6: 62 – col. 7: 16.)
Moeller, Afshar, and Miller do not explicitly teach the set of vehicle features includes one or more possible attack paths between a set of attack entry points and a set of Electronic Control Units (ECUs).
However, Hassanzadeh teaches the set of vehicle features includes one or more possible attack paths between a set of attack entry points and a set of Electronic Control Units (ECUs) (Hassanzadeh; Fig. 5D, [0049] … In some implementations, the data structure 592 (e.g., a directed graph) can be generated and used to represent the meta and raw alerts 450 provided by the alert aggregation system 402. Nodes (e.g., nodes A, B, C, D, E, F and G) in the data structure 592 can represent entities referenced in the meta and raw alerts 450, such as computing devices/assets (ECUs) …
[0051] As depicted in FIG. 5D, the example data structure 592 may be analyzed to determine a set of potential attack paths 595, to assign a score to each of the potential attack paths, to remove one or more potential attack paths from the set based on its score (i.e., pruning the data structure 592), and to provide information related to the remaining potential attack paths (i.e., paths of interest) …; and, [0044].)  Paths 596 have entry points (e.g., A1, A2, A.)
Moeller, Afshar, Miller, and Hassanzadeh are in the same analogous art as they are in the same field of endeavor, managing devices and software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Hassanzadeh teachings into Moeller/Afshar/Miller invention to generate attack paths indicating threat scenarios as suggested by Hassanzadeh ([0044].)

Claim 19
Moeller teaches 
The first vehicle (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level. By typing in the desired search fields, vehicle search criteria are provided…The search result 411 shown are a listing of vehicles that meet the search criteria…); 
the second vehicle is one of a fleet of vehicles (Moeller; Figs. 3 & 4; [0132 – 0133] …Screen display 300 provides access to Vehicle Manager 105 and is used to perform vehicle searches. Clicking on + button 305 opens up search fields 307 that include vehicle VIN (vehicle identification number), Groups (for previously selected target groups), vehicle Make, Model, Year, Body Style, ECU Part Number, hardware (HW) level, and software (SW) level. By typing in the desired search fields, vehicle search criteria are provided…The search result 411 shown are a listing of vehicles that meet the search criteria…)
Afshar teaches the first vehicle is a reference vehicle (Afshar; Fig. 1; [0025] …The network stage 110 receives data from the input stage 102 and generates a pair of embeddings 122 and 124, with the embedding 122 (first vector) including a vector of feature values associated with the image 104 of product A (first vehicle, reference), and the embedding 124 (second vector) include a vector of feature values associated with the image 106 of product B (second vehicle). The embeddings 122 and 124 may each be a quantitative representation of one or more visual or aesthetic qualities of its respective image (e.g., color, shape, pattern, style, etc.). At the comparison stage 120, the embeddings 122 and 124 may be compared or otherwise evaluated to calculate a distance metric between the embeddings 122 and 124 in the feature vector space. The calculations performed at the comparison stage 120 may then serve as the basis for the output stage 130, to output an extent to which the image 104 of product A and image 106 of product B are visually similar…) Motivation for incorporating Afshar into Moeller is the same as motivation in claim 18.

Claim 20
Moeller, Afshar, and Miller do not explicitly teach the possible attack paths are weighted based upon a number of hops between the corresponding attack entry point and the corresponding ECU.
However, Hassanzadeh teaches the possible attack paths are weighted based upon a number of hops between the corresponding attack entry point and the corresponding ECU (Hassanzadeh; Fig. 5D; [0052 – 0053] In some implementations, assigning a score to each of the potential attack paths may include determining a distance between nodes (hops between nodes) in a path. For example, spatial examination of each of the potential attack paths 596a, 596b, 596c, and 596d can be accomplished using algorithms such as MinMax k-Means clustering, and can include determining a spatial distance between nodes included in the path and/or determining a number of logical system boundaries crossed by the path…) (Emphasis added.)
Moeller, Afshar, Miller, and Hassanzadeh are in the same analogous art as they are in the same field of endeavor, managing devices and software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Hassanzadeh teachings into Moeller/Afshar/Miller invention to assign scores to attack paths and rank attack paths based on the scores to flag them for review as suggested by Hassanzadeh ([0056].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194